Title: Martin Dawson and William D. Meriwether to Thomas Jefferson, 8 March 1810
From: Dawson, Martin,Meriwether, William D.
To: Jefferson, Thomas


          
            
              D sir
               
                     Milton 
                     8th March 1810
            
             
		  
		  
		  
		  herewith you have the Substance of our Opinion in the Case of Referance, Between your Self and Mr Alexander. Shoud you think it Meterial, we will Put it in form—but as one of us will Not be in this part after today untill Next Court—(this County) we Now Merely give you the Substance—expecting its of Consequence it Shoud at Once be know who Cultivates the Land this Year,
                  
               
            
              Yo: Ob: Hu: Sevts
              
                
                  
                  
               M Dawson
                
                
                  
                  
               W D. Meriwether
                
              
            
          
          
            Under Cover you have the Agreement Refered & Your Memo— 
		  
          
        